 1   Dominica C. Anderson (SBN 2988)
     Tyson E. Hafen (SBN 1313 9)
 2   DUANE MORRIS LLP
     100 N. City Parkway, Suite 1560
 3   Las Vegas, NV 89106
     Telephone: 702.868.2655
 4   Facsimile: 702.993.0722
     Email: dcanderson@duanemorris.com
 5          tehafen@duanemorris.com
     Attorneys for Defendant
 6      Wright Medical Technology, Inc.,
        and Wright Medical Group, Inc.
 7

 8                                 UNITED STATES DISTRICT COURT

 9                                         DISTRICT OF NEVADA

10    ANTHONY LARON,                                       Case No.: 2:18-cv-01161-MMD-CWH

11                           Plaintiff,                    STIPULATION OF DISMISSAL AS TO
                                                           DEFENDANT WRIGHT MEDICAL
12    v.                                                   GROUP,INC.

13    WRIGHT MEDICAL TECHNOLOGY, INC.,
      et al.,
14
                             Defendants.
15
             COME NOW THE PARTIES, pursuant to Federal Rule of Civil Procedure 41(a)(l)(A)(ii),
16
     and hereby stipulate to the dismissal of Defendant Wright Medical Group, Inc. ONLY, without
17
     prejudice, with each party to bear their own costs.
18

19           Respectfully submitted January 25, 2019.

20    CAREY, DANIS & LOWE                            DUANE MORRIS LLP

21    By Isl James J. Rosemergy                      By: Isl Tyson E. Hafen
        James J. Rosemergy                               Tyson E. Hafen (SBN 13139)
22       8235 Forsyth, Suite 1100                        100 N. City Parkway, Suite 1560
        St. Louis, MO 63105                              Las Vegas, NV 89106
23      T: 314.678.1064                                  T: 702.868.2600
          jrosemergy@careydanis.com                      tehafen@duanemorris.com
24       (admitted pro hac vice)                         Attorneys for Defendants
                                                          Wright Medical Technology, Inc., and
25         Brian D. Nettles                              Wright Medical Group, Inc.
           NETTLES I MORRIS
26         1389 Galleria Drive Suite 200
           Henderson, NV 89014
27         T: 702.434.8282                                        IT IS SO ORDERED.
           brian@nettlesmorris.com
28         Attorneys for Plaintiff
            January 28, 2019
     Dated: _________________                                     ______________________
                                                      1
                                                                  U.S. District Judge
                                            STIPULATION OF DISMISSAL
